ACCEPTED
                                                                                       03-15-00371-CV
                                                                                               8146094
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  12/8/2015 4:37:13 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                     CAUSE NO. 03-15-00371-CV
__________________________________________________________________
                                                          FILED IN
                   IN THE COURT OF APPEALS         3rd COURT OF APPEALS
               FOR THE THIRD JUDICIAL DISTRICT AUSTIN, TEXAS
                         AUSTIN, TEXAS             12/8/2015 4:37:13 PM
                                                     JEFFREY D. KYLE
__________________________________________________________________
                                                           Clerk
                              CITY OF DALLAS,
                                   Appellant,
                                        v.
                 SABINE RIVER AUTHORITY OF TEXAS,
                             Appellee.
__________________________________________________________________
       APPELLEE’S UNOPPOSED MOTION FOR EXTENSION
               OF TIME TO FILE APPELLEE’S BRIEF
__________________________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS FOR THE
THIRD DISTRICT OF TEXAS:

      The Sabine River Authority of Texas, Appellee in the above styled and

numbered cause, moves this Court to grant an extension of time to file its

Appellee’s Brief, and in support thereof would respectfully show the Court as

follow:

      1.    Appellant filed its brief on November 20, 2015.          Accordingly,

Appellee’s Brief is currently due on or before December 21, 2015.

      2.    Appellee seeks a 30-day extension of time to file its Appellee’s Brief,

which would make the Appellee’s Brief due on or before January 20, 2016.
      3.     This extension of time is necessary because the parties are mediating

this case between December 14, 2015 and December 16, 2015, and this extension

will allow both parties to avoid unnecessary costs in the event that the case is

resolved at mediation.

      4.     Counsel for Appellee has conferred with counsel for Appellant, and

Appellant does not oppose this Motion.

      5.     This is the first extension of time Appellee has sought for filing of its

Appellee’s Brief. This motion is not filed for the purpose of delay, but so that

justice may be done and to allow both parties in this matter to avoid unnecessary

attorney’s fees in the event that this case settles at the upcoming mediation.

      For these reasons, Appellee requests that this Court grant Appellee’s Motion

for Extension of Time to File Appellee’s Brief, so that the Appellee’s Brief will be

due on or before January 20, 2016. Appellee also requests any other relief to

which it may be entitled.




                                          2
                                Respectfully submitted,

                                LLOYD GOSSELINK
                                 ROCHELLE & TOWNSEND, P.C.
                                816 Congress Avenue, Suite 1900
                                Austin, Texas 78701
                                Telephone: (512) 322-5800
                                Facsimile: (512) 472-0532


                                       /s/ Tyler T. O’Halloran
                                       JOSE E. de la FUENTE
                                       State Bar No. 00793605
                                       jdelafuente@lglawfirm.com
                                       TYLER T. O’HALLORAN
                                       State Bar No. 24083590
                                       tohalloran@lglawfirm.com
                                       JAMES F. PARKER, III
                                       State Bar No. 24027591
                                       jparker@lglawfirm.com

                                ATTORNEYS FOR APPELLEE SABINE
                                RIVER AUTHORITY OF TEXAS


                      CERTIFICATE OF CONFERENCE
      Pursuant to Tex. R. App. P. 10.1(a)(5), this certifies that Tyler T. O’Halloran
conferred with counsel for Appellant regarding the merits of this motion, and
Appellant does not oppose this motion.


                                       /s/ Tyler T. O’Halloran
                                       Tyler T. O’Halloran




                                         3
                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document has
been sent to the following counsel of record, in accordance with the Texas Rules of
Appellate Procedure, via electronic transmission on this 8th day of December,
2015:
      S. Anthony Safi (safi@mgmsg.com)
      Mounce, Green, Myers, Safi, Paxson & Galatzan, P.C.
      100 North Stanton, Suite 1000
      El Paso, Texas 79901

      ATTORNEYS FOR APPELLANT
      CITY OF DALLAS


                                      /s/ Tyler T. O’Halloran
                                      Tyler T. O’Halloran




                                        4